TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00208-CR




                                Chad Thomas Pickett, Appellant

                                                 v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 53,119, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




               Appellant Chad Thomas Pickett pleaded guilty to burglary of a habitation. See Tex.

Pen. Code Ann. § 30.02 (West Supp. 2002). Pursuant to a plea bargain, the court assessed

punishment, enhanced by previous convictions, at imprisonment for sixty years. As part of his plea

bargain, appellant promised not to appeal. See Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim.

App. 2000).

               The clerk’s record contains a written waiver of appeal signed by appellant and his

attorney. This document, which reflects a knowing and voluntary waiver of the right to appeal, was

signed on the day sentence was imposed. A defendant who knowingly and intelligently waives his

right to appeal may not thereafter appeal without the consent of the trial court. Ex parte Dickey, 543
S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);
Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). The district court expressly denied

permission to appeal.

               The appeal is dismissed.




                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: April 11, 2002

Do Not Publish




                                                 2